DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 9, 14, and 15 of U.S. Patent No. 10,807,787. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim an insulation system for beverage containers comprising: an outer container configured to receive an inner container wherein the inner container is configured to surround a plurality of cylindrical beverage containers in the inner container, wherein the inner container includes a handle; an outer container side panel included in the outer container defining a first access opening portion and a first access opening; a second access opening portion defined in the outer container at an upper area of the outer container, wherein the second access opening portion is configured to form a second access opening; an access flap affixed to the second access opening portion having a first flap portion configured to cover the first access opening portion and a second flap portion configured to cover the second access opening portion wherein the first flap portion is disposed along a first plane and the second flap portion is disposed along a second plane when the access flap is in a closed position.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The applicant claims “an access flap affixed to the second access opening portion having a first flap portion configured to cover the first access opening portion and a second flap portion configured to cover the second access opening portion wherein the first flap portion is disposed along a first plane and the second flap portion is disposed along a second plane when the access flap is in a closed position”. However, the applicant only describes an access flap in paragraph 29 and does not disclose a first flap portion and a second flap portion.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 22, 27, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
As to claim 22, the applicant claims “the first access opening and the second access opening are configured to allow access to the handle of the inner container”. However, the Examiner does not know how the first access opening and the second access opening are able to grant access to the handle of the inner container when the access openings are in different planes since the side panel has the first access opening and the second access opening is at an upper area of the outer container.
As to claims 27 and 29, the applicant claims “the outer container side panel is releasably attachable to the outer container side panel”. However, the applicant does not give a frame of reference for the outer container side panel. Does the applicant want the outer container side panel to attach to a back or front wall of the outer container? Does the outer container side panel releasably attach to itself i.e. half of the panel can be removed? 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-30 and 33-40 is/are rejected under 35 U.S.C. 102a1 as being anticipated by U.S. Patent No. 7,344,028 B2 to Hanson (“Hanson”).
As to claim 21, Hanson teaches an insulation system for beverage containers comprising: an outer container (insulated tote 10) configured to receive an inner container (elongated beverage box 26) wherein the inner container is configured to surround a plurality of cylindrical beverage containers (beverage containers 34) in the inner container (Fig. 4), wherein the inner container includes a handle (Fig. 2); an outer container side panel (end wall 20) included in the outer container defining a first access opening portion (flap 32) and a first access opening (Fig. 3); a second access opening portion (enclosed volume 24) defined in the outer container at an upper area of the outer container (Fig. 2), wherein the second access opening portion is configured to form a second access opening (Fig. 2); an access flap (top wall panel 12) affixed to the second access opening portion (Fig. 2) having a first flap portion configured to cover the first access opening portion and a second flap portion configured to cover the second access opening portion wherein the first flap portion is disposed along a first plane (Fig. 2) and the second flap portion is disposed along a second plane when the access flap is in a closed position (Fig. 2).
As to claim 22, Hanson teaches the insulation system of claim 21, wherein the first access opening (Fig. 2) and the second access opening are configured to allow access to the handle of the inner container so that the cylindrical beverage containers, the inner container, and the outer container can be transported using the handle (Fig. 2).
As to claim 23, Hanson teaches the insulation system of claim 21, wherein a first end of the access flap is hingeably (flexible hinge panel 28) attached to the outer container and a second end of the access flap is releasably attachable (zipper fastener 30) to the outer container.
As to claim 24, Hanson teaches the insulation system of claim 21, further comprising a strap (flexible carrying strap 60) for transporting the beverage containers, the inner container, and the outer container, wherein the strap is connected to the outer container (Fig. 3).
As to claim 25, Hanson teaches the insulating system of claim 21, wherein the outer container side panel is hingeably attached (pivotally mounted at 36) to a bottom panel (bottom wall panel 14) of the outer container (Fig. 3).
As to claim 26, Hanson teaches the insulating system of claim 21, wherein the outer container side panel is releasably attachable (hook and fastener material 42) to the second access opening portion (Fig. 3).
As to claim 27, Hanson teaches the insulating system of claim 26, wherein the outer container side panel is releasably attachable (hook and fastener material 42) to the outer container side panel.
As to claim 28, Hanson teaches the insulating system of claim 26, further comprising a sealing member, wherein the sealing member includes at least one of a hook and loop fastener (hook and fastener material 42), a zipper, a snap, or elastic bands (Fig. 3).
As to claim 29, Hanson teaches the insulating system of claim 21, wherein the outer container side panel is releasably attachable (hook and fastener material 42) to the outer container side panel (Fig. 3).
As to claim 30, Hanson teaches the insulating system of claim 21, wherein the outer container is resilient (col. 2, lines 49-51) allowing its volume to increase to receive the inner container (Fig. 2).
As to claim 33, Hanson teaches an insulation system for beverage containers comprising: an outer container (insulated tote 10) configured to receive an inner container (elongated beverage box 26) wherein the inner container surrounds a plurality of cylindrical beverage (beverage containers 34) containers stacked in a prone configuration widthwise in the inner container (Fig. 4); an outer container top panel (top wall panel 12) included in the outer container; an outer container end panel (flexible hinge panel 28) included in the outer container configured to cover an opening (Fig. 3) defined in the outer container where the opening is configured to receive the inner container (Fig. 3).
As to claim 34, Hanson teaches the insulating system of claim 33 wherein the outer container end panel is hingeably (pivotally mounted at 36) attached to a bottom panel (bottom wall panel 14) of the outer container.
As to claim 35, Hanson teaches the insulating system of claim 33 wherein the outer container end panel is releasably attachable (hook and fastener material 42) to the outer container top panel.
As to claim 36, Hanson teaches the insulating system of claim 33 including a sealing member including at least one of a hook and loop fastener (hook and fastener material 42), a zipper, a snap, or an elastic band.
As to claim 37, Hanson teaches an outer container (insulated tote 10) for insulation of beverage containers, the outer container comprising: a base (bottom wall panel 14); at least one side panel (side wall panel 18) which extends upwardly from the base; an access flap (top wall panel 12) that is hingeably (flexible hinge panel 28) attached to the at least one side panel at a location proximate to a top of the outer container (Fig. 2); an end panel (flap 32) which extends upwardly from the base (Fig. 2), wherein: the end panel is at least partially removable from the at least one side panel to define an outer container opening (Fig. 3) when the end panel is in an open state (Fig. 3), the end panel is hingeably (pivotally mounted at 36) attached to the at least one side panel (Fig. 3), and the end panel is removably attachable (hook and fastener material 42) to the at least one side panel to define a closed outer container when the end panel is in a closed state (Fig. 2); and wherein the outer container is configured to receive an inner container (elongated beverage box 26) through the outer container opening, the inner container configured to have a plurality of beverage containers (beverage containers 34) therein, wherein the access flap is configured to cover an access opening (Fig. 2) when the access flap is in a closed state, wherein the access flap is configured to expose the access opening when the access opening is in an open state (Fig. 2).
As to claim 38, Hanson teaches the outer container of Claim 37, further comprising means for at least partially removably affixing the end panel to the at least one side panel (Fig. 3).
As to claim 39, Hanson teaches the outer container of Claim 37, wherein the end panel is releasably attachable to the at least one side panel using at least one of a zipper, a hook and loop fastener (hook and fastener material 42), a snap, or an elastic band.
As to claim 40, Hanson teaches the outer container of Claim 37, wherein the access opening is configured to allow access to a handle of the inner container (Fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 31 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanson in view of U.S. Patent No. 8,777,045 B2 to Mitchell et al. (“Mitchell”).
As to claim 31, Hanson teaches the insulating system of claim 21, but does not teach further comprising a side pouch attached externally to the outer container.
Mitchell teaches further comprising a side pouch (external pockets 176) attached externally to the outer container (assembly 150).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention add the netting of Mitchell to the insulating system as taught by Hanson to allow items to be stored on the outside of the container.
With respect to claim 32, insofar as understood, the feature single beverage insulators removably received in the side pouch, is considered to be a recitation of the intended use of the claimed invention.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. PGPUB 2020/0165861 A1 to Bruno discloses a bag with an opening on one end wall.
U.S. PGPUB 2012/0255984 A1 to Pruchnicki discloses an insulated container with a top opening.

Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.  A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure.  See MPEP 2163.06 and MPEP 714.02.  The ''disclosure'' includes the claims, the specification and the drawings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON LYNN POOS whose telephone number is (571)270-7427. The examiner can normally be reached Mon-Thus 10-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe, Jr can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.L.P/Examiner, Art Unit 3733                 

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733